            Case 19-50066-KBO           Doc 17     Filed 06/27/19    Page 1 of 2


                 IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF DELAWARE

In re:
                                                      Chapter 11
LSC Wind Down LLC, et al.,
                                                      Case No. 17-10124 (KBO)
                                        Debtors.      (Jointly Administered)

Limited Creditors’ Liquidating Trust,
                                         Plaintiff,
vs.

RDG Global, LLC; and Rosenthal & Rosenthal,           Adv. No. 19-50066
Inc.,
                                 Defendant.

                                 NOTICE OF SERVICE

         Please take notice that on June 27, 2019, a copy of Plaintiff’s Written Discovery

 Requests and Initial Disclosures were caused to be served on the following via First

 Class Mail:

 Attorney for Defendant
 Anthony DiTirro, Esq.
 Rosenthal & Rosenthal
 1370 Broadway
 New York, NY 10018

 Dated: June 27, 2019
                                                 ASK LLP

                                                 /s/ Kara E. Casteel
                                                 Joseph L. Steinfeld, Jr., MN SBN 026692
                                                 Kara E. Casteel, MN SNB 0389115
                                                 2600 Eagan Woods Drive, Suite 400
                                                 St. Paul, MN 55121
                                                 Telephone: (651) 406-9665
                                                 Fax: (651) 406-9676
                                                 Email: kcasteel@askllp.com

                                                 -and-
Case 19-50066-KBO   Doc 17     Filed 06/27/19     Page 2 of 2


                             Edward E. Neiger
                             151 West 46th Street, 4th Floor
                             New York, NY 10036
                             Telephone: (212) 267-7342
                             Fax: (212) 918-3427

                             -and-

                             BAYARD, P.A.
                             Justin R. Alberto, DE SBN 5126
                             Gregory J. Flasser, DE SBN 6154
                             600 North King Street, Suite 400
                             Wilmington, DE 19801
                             Telephone: (302) 655-5000
                             Fax: (302) 658-6395
                             Email: jalberto@bayardlaw.com
                                     gflasser@bayardlaw.com

                             Counsel for the Limited Creditors’
                             Liquidating Trust




                         2
